Per Curiam.
While in our view the maintenance of two main fire exits, each of which was accessible from the corridors on each floor, was all that was required from the defendant, we are of opinion that the evidence shows that the interior stairway on the easterly side of the building did not fully comply with the statute at the point where it reached the second floor. The evidence showed egress from the building could be had from that point only by passing through the corridor on the second floor to the westerly side of the building and descending to the street by a stairway at that point. There was, therefore, a violation of the statute as charged in the information.
The judgment of conviction should be affirmed.
Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.
Judgment affirmed.